DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 6-7, 9, 12-13, 15-16, 18-19, and 21-25 amended in the Reply filed on 6/17/2022.  Claims 8, 11, 14, 17 and 20 canceled by Applicant in the Reply filed on 6/17/2022.  Claims 26-30 added by Applicant in the Reply filed on 6/17/2022.  Claims 1-7,9-10,12-13,15-16,18-19 and 21-30 are pending.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
Claim(s) 1-2, 6, 12-13, 24-25, 27-28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shipley et al (US 2006/0222582 submitted in the IDS filed 12/17/2019).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipley as applied to Claim 1 and in further view of Umeda et al (High-purification of amorphous silica originated from rice husks by combination of polysaccharide hydrolysis and metallic impurities removal,” Industrial Crops and Products 32 (2010), pp 539-544).
Claims 7, 9, 15-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley as applied to Claim 1 or 8 and in further view of Chandrasekhar et al (“Effect of organic acid treatment on the properties of rice husk silica,” J Mat Sci 40 (2005) 6535-6544 submitted in the IDS filed 12/17/2019).
Claims 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipley as applied to Claim 1 and in further view of Bakar et al (Production of High Purity Amorphous Silica from Rice Husk, Procedia Chem 19 (2016) 189-195).
Claims 10 and 29 are objected to.
Claim 26 is allowed.

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. 
	Applicant argues that Shipley does not teach a method for producing silica products where “the process controls a flux agent in the siliceous plant matter and produces an amorphous silica having controlled surface area in a specified narrow band.”  The argument is unpersuasive since as noted below, Shipley explicitly discloses a method comprising controlling inorganic compound including metallic compounds which cause amorphous silica of the matter to flux during pyrolysis in the presence of oxygen (see [0017]).  One of ordinary skill in the art would therefore recognize the metallic compounds as “fluxing agents”.  Shipley further explicitly discloses a method where the surface area is increased to 300 to 400 m2/g (see [0024]).
	Applicant further argued that Chandresekhar fails to teach that the surface area of the amorphous silica can be controlled in a narrow range by regulating the amount of flux agents in the amorphous silica.  The argument is moot since Shipley discloses controlling the amount of flux agents in the amorphous silica to control specific surface area.
	Applicant argues that Bakar discloses only two data points where he controls the pore volume within a range.  The argument is unpersuasive since Bakar is applied for suggesting that his pore volumes which are still within the claimed range are filler, adsorbent, and catalyst.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 contains no further limitation to Claim 1 since Claim 1 is already limited to where the surface area is controlled to the specified narrow band within the range of 10 m2/g and 450 m2/g by controlling the amount of the flux agent and/or the heat treatment.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 6, 12-13, 24-25, 27-28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shipley et al (US 2006/0222582 submitted in the IDS filed 12/17/2019).
Shipley discloses a method for preparing amorphous silica of selected porosity from siliceous plant material (i.e. for preparing biogenic silica), the method comprising:
(a) removal of metallic compounds which convert into metal oxides prior to pyrolysis of the siliceous plant matter increases the porosity of amorphous silica resulting from pyrolysis, allows pyrolysis to be conducted at a higher temperature (without fluxing of the amorphous silica) and that higher porosity corresponds to higher surface area per unit weight.
bd) heat treating said siliceous plant matter in the presence of oxygen at a temperature wherein the resulting silica is comprised of porous amorphous silica (see [0017] and [0022-0023]).
Shipley further discloses a method where the amorphous silica resulting from pyrolysis after treating to remove the fluxing agent is 300 to 400 m2/g (see [0024]).
Therefore, Shipley discloses a method comprising all of the limitations of Claim 1 including controlling the amount of a fluxing agent to control surface area per unit weight in a range of 300 to 400 m2/g.
Regarding Claim 2, Shipley explicitly discloses that if less chemical purity and porosity are desired or permissible, a less concentrated solution would be used, over a shorter period of time or used at a lower temperature (see [0026]).  Therefore, Shipley discloses controlling the amount of chelating agent in said siliceous plant matter.
Regarding Claim 3, Shipley explicitly discloses citric acid as the preferred chelating agent (see [0025]).
Regarding Claim 6, Shipley discloses a method where mineral acid is used in lieu of or in addition to chelating agents (see [0025]).
Regarding Claim 12-13, Shipley further discloses a method where the amorphous silica resulting from pyrolysis after treating to remove the fluxing agent is 300 to 400 m2/g (see [0024]).
Regarding Claim 24, Shipley discloses the method where the heat treatment temperature is in the range of 500° C – 900°C (see [0033]).
Regarding Claim 25, Shipley disclose the method where the inorganic substances are iron, potassium, calcium, and sodium (see [0017]).
Regarding Claim 27, Shipley discloses the method where the flux agent is controlled by “chemical treatment” (i.e. chemically controlled) (see [0017]).
Regarding Claim 28, Shipley discloses that controlling the flux agent allows the pyrolysis to be conducted at a higher temperature without fluxing and where the temperature of combustion is controlled to form amorphous silica (i.e. to prevent formation of crystalline structures (see [0033]).
Regarding Claim 30, Shipley discloses a method for preparing amorphous silica of selected porosity from siliceous plant material (i.e. for preparing biogenic silica), the method comprising:
(a) removal of metallic compounds which convert into metal oxides prior to pyrolysis of the siliceous plant matter increases the porosity of amorphous silica resulting from pyrolysis, allows pyrolysis to be conducted at a higher temperature (without fluxing of the amorphous silica) and that higher porosity corresponds to higher surface area per unit weight.
bd) heat treating said siliceous plant matter in the presence of oxygen at a temperature wherein the resulting silica is comprised of porous amorphous silica (see [0017] and [0022-0023]).
Shipley further discloses a method where the amorphous silica resulting from pyrolysis after treating to remove the fluxing agent is 300 to 400 m2/g (see [0024]).
Therefore, Shipley discloses a method comprising all of the limitations of Claim 1 including controlling the amount of a fluxing agent to control surface area per unit weight in a range of 300 to 400 m2/g.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipley as applied to Claim 1 and in further view of Umeda et al (High-purification of amorphous silica originated from rice husks by combination of polysaccharide hydrolysis and metallic impurities removal,” Industrial Crops and Products 32 (2010), pp 539-544).
As applied to Claim 1, Shipley discloses a method for production of porous amorphous silica from siliceous plant matter containing non-siliceous inorganic matter comprising the steps of:  (a) controlling the amount of a fluxing agent in the siliceous plant matter; (b) heat treating said siliceous plant material in the presence of oxygen at a temperature wherein the resulting silica is comprised of silica of porous amorphous form with a surface area within the range of 10 m2/g to 450 m2/g.
Regarding Claim 4, Shipley explicitly discloses a method where if less chemical purity and porosity are desired or permissible, a less concentrated solution would be used, over a shorter period of time or used at a lower temperature (see [0026]).  Shipley does not specifically disclose a method where the amount of chelating agent is present in an amount of 0.001 kg per kg of plant matter to 1 kg per kg of plant matter.
Umeda discloses a method for preparing high-purity amorphous silica from rice husk comprising optimizing the citric acid leaching treatment and water rinsing process of rice husks to remove metallic impurities (see Abstract).  Umeda discloses a method contacting 30 g of contacted with 300 ml of citric acid solution ranging in concentration from 1 wt% to 5 wt% (see Page 540).  Since the density of a citric acid solution ranging in concentration from 1 wt% to 5 wt% is about 1 g/cm3, the weight of citric acid in 300 ml of the solutions range from 3 g to 15g.  Therefore, Umeda discloses a method where the amount of citric acid ranges from 0.1 kg to 0.5 kg per kg of plant matter.  Umeda further discloses that when the concentration of citric acid is 1 wt% or more (i.e. 0.1 kg/kg of plant matter or more) the metallic impurities and alkali metal oxides of Na2O and K2O were completely removed (see Abstract and Page 540, Col 2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing a silica with less chemical purity by using less concentrated solution of citric acid as disclosed by Shipley where the citric acid concentration is improved to any range less than the 0.1 kg/kg of plant matter disclosed by Umeda including the claimed range since Umeda suggests 0.1 kg/kg removes metallic impurities and all of the alkali metal oxides Na2O and K2O.
Regarding Claim 5, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing a silica with less chemical purity by using less concentrated solution of citric acid as disclosed by Shipley where the citric acid concentration is improved to any range less than the 0.1 kg/kg of plant matter disclosed by Umeda including the claimed range since Umeda suggests 0.1 kg/kg removes metallic impurities and all of the alkali metal oxides Na2O and K2O.

Claims 7, 9, 15-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley as applied to Claim 1 or 8 and in further view of Chandrasekhar et al (“Effect of organic acid treatment on the properties of rice husk silica,” J Mat Sci 40 (2005) 6535-6544 submitted in the IDS filed 12/17/2019). 
As applied to Claim 1, Shipley discloses a method for production of porous amorphous silica from siliceous plant matter containing non-siliceous inorganic matter comprising the steps of:  (a) soaking in an aqueous solution comprising a chelating agent which extracts non-siliceous inorganic matter; (b) separating the aqueous solution from said siliceous plant matter; (c) controlling the amount of at least one preselected non-siliceous inorganic substance in the siliceous plant matter; (d) heat treating said siliceous plant material in the presence of oxygen at a temperature wherein the resulting silica is comprised of silica of porous amorphous form.
As applied to Claim 8, Shipley discloses a method where the amount of chelating agent is controlled to control the amount of the inorganic substances.
Regarding Claim 7, Shipley is silent with respect to the mineral acids.
Chandrasekhar discloses a method for manufacturing amorphous silica from plant matter comprising a step for acid treatment if plant matter before burning to leach the plant matter and improve silica properties like purity, reactivity, brightness, surface area and pore volume (see Abstract).  Chandrasekhar discloses that leaching with mineral acids like hydrochloric acid, sulfuric acid, and nitric acid before combustion is highly effective for improving amorphous silica purity, particle size and high surface area (see Page 6536, Final Paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing biogenic silica from plant matter with a step for leaching with mineral acid as disclosed by Shipley where the mineral acid is hydrochloric acid, sulfuric acid or nitric acid as disclosed by Chandrasekhar since these mineral acids are highly effective as suggested by Chandrasekhar.
Regarding Claim 9, Chandrasekhar discloses a silica obtained from plant matter where the concentration of at least one of Na2O, K2O, CaO and MgO (i.e. flux agents) are controlled to between 20 ppm (i.e. 0.002%) and 25,000 ppm (i.e. 2.5%) (see Page 6540, Table 1).  Chandrasekhar further suggests that different applications of silica from plant matter require specific properties such as chemical purity for synthesizing advanced materials (see Page 6535, Final Paragraph to Page 6536, First Paragraph).    It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing biogenic silica from plant matter with a step for leaching with acid as disclosed by Shipley where concentration of at least some non-siliceous inorganic substances controlled to between 20 ppm and 25,000 ppm (i.e. 2.5%) since the specific chemical purity improves the silica’s potential for synthesizing advanced materials as suggested by Chandrasekhar.
Regarding Claims 15-16, Shipley specifically discloses controlling the porosity of the silica but does not explicitly disclose controlling the pore volume.
Chandrasekhar further suggests that the important characteristics of adsorbents are surface area and pore volume (see Page 6544, 3.4 Surface area and pore volume). Chandrasekhar discloses a silica obtained from plant matter where the pore volume is 0.1181 cc/g (see Page 6544, Table V).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing biogenic silica from plant matter with a step for leaching with acid as disclosed by Shipley where the pore volume is controlled to 0.1181 cc/g disclosed by Chandrasekhar since the pore volume area improves the silica’s potential for adsorption as suggested by Chandrasekhar.
Regarding Claim 21, Shipley specifically discloses controlling the amount of inorganic substances which cause amorphous silicon to flux but does not disclose a specific range of between 300 ppm (0.03%) and 15,000 ppm (1.5%).
Chandrasekhar further suggests that different applications of silica from plant matter require specific properties such as chemical purity for synthesizing advanced materials (see Page 6535, Final Paragraph to Page 6536, First Paragraph).  Chandrasekhar further discloses a silica obtained from plant matter where the concentration of Na2O, K2O, CaO and MgO controlled to between a range of 300 ppm and 15000 ppm (i.e. between 0.03% and 1.5%) (see Page 6640, Table 1). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing biogenic silica from plant matter with a step for leaching with acid as disclosed by Shipley where concentration of at least some non-siliceous inorganic substances controlled to between 300 ppm and 15,000 ppm (i.e. between 0.03% to 1.5%) since the specific chemical purity improves the silica’s potential for synthesizing advanced materials as suggested by Chandrasekhar.
Regarding Claim 22, Shipley discloses a post-washing with water to remove inorganic compounds (see [0031]).  Chandrasekhar also discloses a method where after acid treatment the plant matter is washed with distilled water (See Page 6537, Final Paragraph).  Chandrasekhar discloses at least one of Na2O, K2O, CaO and MgO (i.e. flux agents) that are controlled to between a range of 10 ppm and 1000 ppm (i.e. 0.001 to 1%) (see Page 6640, Table 1). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing biogenic silica from plant matter with a step for leaching with acid as disclosed by Shipley where concentration of at least some non-siliceous inorganic substances controlled to between 10 ppm and 1000 ppm since the specific chemical purity improves the silica’s potential for synthesizing advanced materials as suggested by Chandrasekhar.
Regarding Claim 23, Chandrasekhar discloses at least one of Na2O, K2O, CaO and MgO (i.e. flux agents) that are controlled to between a range of 100 ppm and 500 ppm (i.e. 0.01-0.05%) (see Page 6640, Table 1). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing biogenic silica from plant matter with a step for leaching with acid as disclosed by Shipley where concentration of at least some non-siliceous inorganic substances controlled to between 100 ppm and 500 ppm since the specific chemical purity improves the silica’s potential for synthesizing advanced materials as suggested by Chandrasekhar.

Claims 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipley as applied to Claim 1 and in further view of Bakar et al (Production of High Purity Amorphous Silica from Rice Husk, Procedia Chem 19 (2016) 189-195).
Regarding Claim 15, Baker discloses a method where the surface area, pore volume and pore diameter of a silica produced from rice husk is controlled by leaching the rice husk with hydrochloric acid or sulfuric acid before controlled combustion (see Abstract and Page 194, 3.7. Surface area and porosity).  Baker discloses a method where the pore volume is controlled to a range of 0.31 to 0.32 cm3/g (see Page 194, Table 3).  Baker further suggests that the silica obtained has potential applications as filler and as adsorbent or catalyst support in fine chemical synthesis (see Page 194, 4. Conclusion).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing a silica by acid treating to control surface area as disclosed by Shipley where the pore volume is controlled to 0.32-0.31 cc/g as disclosed by Bakar to produce a silica with potential applications as filler, adsorbents, and catalyst supports.
Regarding Claim 16, It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing a silica by acid treating to control surface area as disclosed by Shipley where the pore volume is controlled to 0.32-0.31 cc/g as disclosed by Bakar to produce a silica with potential applications as filler, adsorbents, and catalyst supports.
Regarding Claims 18-19, Baker discloses a method where the pore diameter is controlled to a range of 0.31 to 0.32 cm3/g (see Page 194, Table 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing a silica by acid treating to control surface area as disclosed by Shipley where the average pore volume is controlled to 5.56 nm to 5.68 nm (i.e. 55.6 Angstrom to 56.8 Angstrom) (see Page 194, Table 3).

Double Patenting
Claim 30 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claim 26 is allowed.
Claim 10 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 26, the claim is allowable for the reasons presented in the prior Office Action.
Regarding Claims 10 and 29, the closest prior art of record do not teach or fairly suggest a method comprising controlling an amount of at least one flux agent to produce amorphous silica having controlled surface area where the method comprises mixing or adding a flux agent into the siliceous plant matter.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahmud et al (“Acid Leaching as Efficient Chemical Treatment for Rice Husk in Production of Amorphous Silica Nanoparticles”, Vol. 11, No. 22, (2016) 13384-13388).  Mahmud discloses a method for producing high purity, high surface area amorphous silica nanoparticles comprising acid leaching to remove metallic impurities and combustion (see Abstract).  Mahmud discloses that hydrochloric acid obtains higher surface area but where the difference is not seen as insignificant the lower danger associated with citric acid may be preferable (see Abstract and Page 13387, Conclusions).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        10/1/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        10/20/2022